DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-6 and 8-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Kadous (USPN 9,037,125) discloses a method for disabling a user interface function of a wearable fitness tracker (Col 7 Lines 5-15; 3-44; (10)), the method comprising: detecting a vehicle movement/driving event of a vehicle with one or more vehicle sensors (Col 8 Lines 47-51 driver module 24 may analyze location and sensor data obtained by sensor devices 14 to identify indications of movement that may or may not indicate when a person wearing wearable computing device 10 is driving transportation vehicle 2; Figure 4; (200)); and sending an in-vehicle confirmation signal from one or more vehicle communication modules (necessary to communicate from remote computing system 6 to wearable computing device 10 over network 34 of Fig 1) to one or more wearable fitness trackers positioned within the vehicle in response to detecting the vehicle movement/driving event (Figure 4; (200);  Col 5 Lines 20-24 driving probability module 30 may respond to requests for information (e.g., from wearable computing device 10 and/or mobile computing device 8) indicating whether persons or users of computing devices 10 and 8 are driving or at least performing acts of driving); wherein the in-vehicle confirmation signal is configured to be received by the one or more wearable fitness trackers and cause the one or more wearable fitness trackers to user interface function of the one or more wearable fitness trackers (Col 7, Lines 39-44 driver module 24 may output information to user interface (UI) module 20 that causes UI module 20 to disable UID 12 to prevent the person from being distracted by the audio, graphics, or other types of output).
Karkkainen et al. (Karkkainen; US 2012/0288126) discloses an apparatus that performs processing on a control parameter dependent on a sensor input parameter, processing an audio signal dependent on the processed control parameter, and outputting the processed audio signal.  Karkkainen discloses disabling a step function based on movement of a vehicle ([0066] the step counter speed estimation may be disabled or ignored in some circumstances--such as motion in a vehicle such as a car).
Sumcad et al. (Sumcad; US 2012/0172012) discloses a method for controlling a mobile communications device while located in a mobile vehicle involves pairing the mobile communications device with a telematics unit via short range wireless communication. The method further involves, receiving an incoming text message at the mobile device while the mobile device is paired with the telematics unit. Upon receiving the text message, a text messaging management strategy is implemented via the telematics unit and/or the mobile device, where the text messaging management strategy is executable via an application that is resident on the mobile device. Sumcad discloses a startup signal to initiate the disablement of mobile device functions ([0057] includes a restriction on all text messaging capabilities in response to an ignition-on state of the vehicle (i.e., a first in-vehicle trigger), [0065] as soon as the electronics or the engine of the vehicle 12 are/is started, the telematics unit 14 automatically transmits a signal to the mobile device 98 to disable the restricted features).
While Kadous, Karkkainen and Sumcad disclose a system disabling functions on a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Hai can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/MARK S RUSHING/Primary Examiner, Art Unit 2685